Kinsey, C. J.
This is a case which calls for the attention of the court. Barker sued Kerr for selling spirituous liquor by retail, and eventually failed in his action. He then institutes another suit against him for the same offence. In the states of demand no time is specified, nor does he mention what sum he claims; though the last one does state that it is for four different times; neither of them setting forth the time when, nor the place where the offences were committed. This is not such notice to the defendant as the law requires. He cannot come prepared with proof to exculpate himself, nor can he defend himself against a second prosecution for the same offence, by pleading the former action in bar. The judgment of the justice must be reversed.
Kirkpatrick, J. and Boudinot, J. concurred.
Judgment reversed.